t c summary opinion united_states tax_court jay douglas haskett and cynthia s webb-haskett petitioners v commissioner of internal revenue respondent docket no 17571-11s filed date jay douglas haskett and cynthia s webb-haskett pro sese michelle m robles for respondent summary opinion guy special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure in petitioners’ joint federal_income_tax for and an accuracy-related_penalty of dollar_figure under sec_6662 petitioners filed a timely petition for redetermination with the court pursuant to sec_6213 after concessions the issues remaining for decision are whether petitioners are entitled to a dependency_exemption deduction for ms webb-haskett’s mother entitled to a deduction for charitable_contributions in excess of the amount respondent allowed entitled to deductions for various expenses reported on schedule c and liable for an accuracy-related_penalty under unless otherwise indicated section references are to the internal_revenue_code code as amended for and rule references are to the tax_court rules_of_practice and procedure monetary amounts are rounded to the nearest dollar the parties agree that petitioners are entitled to deductions on schedule c profit or loss from business as follows tax and license expenses of dollar_figure comprising dollar_figure reported on schedule c plus additional expenses of dollar_figure and meals and incidental_expenses of dollar_figure after the application of the limitation prescribed in sec_274 petitioners concede that they are unable to substantiate the deduction of dollar_figure claimed on schedule c for telephone expenses sec_6662 to the extent not discussed herein other issues are computational and flow from our decision in this case background some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated herein by this reference petitioners husband and wife resided in florida at the time the petition was filed dr haskett is a board-certified emergency room physician and has practiced medicine since he earned a doctor of medical dentistry degree from the university of kentucky and a medical doctor degree from the university of oklahoma ms webb-haskett earned a doctoral degree in education although she retired in she previously worked as a public school teacher and administrator and as an instructor at indian river state college i lottie saputa lottie saputa was ms webb-haskett’s mother petitioners testified that because of her failing health ms saputa moved out of her residence in port st lucie florida and came to live with them in date ms webb-haskett respondent determined petitioners’ tax_deficiency after allowing a standard_deduction of dollar_figure and an additional deduction of dollar_figure for real_property tax the notice_of_deficiency also states that respondent denied ms webb-haskett’s claim for spousal relief ms webb-haskett did not allege in the petition that she is entitled to spousal relief and she did not raise the issue at trial generally assisted her mother with daily activities and took her to medical appointments in date ms saputa moved to lawnwood commons lawnwood a nursing home the record includes several lawnwood invoices addressed to lottie saputa c o cynthia haskett the invoices are dated may may june and date and reflect payments of dollar_figure including a dollar_figure admission fee dollar_figure dollar_figure and dollar_figure respectively during ms saputa received dollar_figure in benefits from the social_security administration unspecified medicare benefits dollar_figure per month from the u s department of veterans affairs paid directly to lawnwood and dollar_figure from the state of florida paid directly to lawnwood ms saputa passed away on date petitioners testified that during they paid ms saputa’s daily living_expenses a portion of her medical_expenses property taxes and insurance on her port st lucie residence dollar_figure per month to lawnwood for the four months from may to date and dollar_figure toward her funeral_expenses petitioners’ bank records show that they paid dollar_figure to lawnwood dollar_figure for a walker and dollar_figure to a medical aide ii charitable_contributions ms webb-haskett served on the board_of directors of the humane society of vero beach indian river county humane society during petitioners made separate contributions of dollar_figure and dollar_figure by cash or check to the humane society in connection with certain fundraising events the humane society acknowledged receipt of the dollar_figure contribution in a letter to petitioners which refers to their attendance at two events a charitable auction preview party and the charitable auction itself the letter states in relevant part that d onations are tax deductible to the extent that they exceed the dollar_figure per person value of refreshments at the auction ms webb-haskett testified that having recently retired she began to downsize her professional wardrobe during and donated numerous items of clothing to the humane society petitioners produced a number of receipts for donations that they received from the humane society thrift shop thrift shop by way of example a thrift shop receipt dated date consists of a standard form addressed to ms webb-haskett and signed by a thrift shop employee along with a schedule prepared by ms webb-haskett listing items of clothing eg blazers trousers jeans sweaters etc and bed linens and estimates of the cost of the items new dollar_figure and the value of the items in used condition dollar_figure the reverse side of the schedule includes an appraisal of the donated items generally consistent with the value that ms webb-haskett had assigned to them and a statement that the thrift shop received the items listed on the schedule the items were in good to excellent condition and no goods or services were provided in exchange for the donated items the appraisal is initialed--apparently by the person who signed the standard form described above petitioners believed that the appraisers were volunteer employees of the thrift shop some of the schedules also include a statement indicating that an appraisal was performed by goodwill industries but the statements do not include the name or qualifications of the appraiser the remaining thrift shop receipts dated february march april june and date are similar in format to the receipt described above and indicate that petitioners donated items with aggregate values of dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure respectively in sum petitioners claim that they donated approximately items of clothing with an aggregate value of approximately dollar_figure and housewares with an aggregate value of approximately dollar_figure iii dr haskett’s physician activities a medical doctor associates llc during dr haskett worked in arizona and florida as an independent_contractor providing medical services for medical doctor associates llc mda a health care staffing company arizona dr haskett traveled from florida to san carlos indian hospital in san carlos arizona to provide medical services for residents of an apache indian_reservation on the following dates date to date january to february to and april to date dr haskett’s travel_expenses between florida and arizona including airfare rental car charges hotel charges and meals and incidental_expenses normally were billed directly to and paid_by mda mda’s records reflect that when traveling to arizona dr haskett normally flew round trip between orlando florida and phoenix arizona mda preferred that its doctors stay at dream manor a hotel near san carlos but dr haskett testified that he often chose to stay elsewhere dr haskett testified that he stayed at a quality inn during his date trip to arizona and that he paid the hotel charges himself mda’s business records indicate that it paid dollar_figure to dream manor to cover dr haskett’s hotel charges for february to san carlos is approximately miles from phoenix dr haskett rented a car during his trips to arizona and mda paid all rental car charges except dr haskett’s gasoline purchases dr haskett did not retain gasoline receipts the record includes rental car receipts which reflect that he drove big_number and big_number miles during his trips to arizona ending january january february and date respectively during his trip to arizona from april to date dr haskett worked five shifts may to may he spent five nights april to may at a comfort inn in globe arizona at a daily rate including taxes and other charges of dollar_figure and he spent two nights may to at a ramada hotel in phoenix at a daily rate including taxes and other charges of dollar_figure although mda paid these hotel charges it withheld dollar_figure the charges for a two-night stay at the comfort inn from dr haskett’s paycheck dated date florida dr haskett also provided medical services for mda at solantic a medical_care provider with clinics in port st lucie and vero beach florida and at hendry regional medical center hrmc in clewiston florida dr haskett testified that mda’s vero beach and port st lucie clinics were miles and miles from his home respectively mda’s business records indicate that dr haskett worked at a solantic clinic or hrmc on november and december and at two of the clinics on date and at a clinic and hrmc on date although dr haskett appeared for work at one or more of solantic’s clinics on a few other days during date he was sent home and did not work those days because of scheduling errors mda’s parent_corporation was acquired by another corporation in the latter half of as a result dr haskett received separate forms 1099-misc miscellaneous income issued by mda and crystal m inc reporting nonemployee compensation of dollar_figure and dollar_figure respectively for b medical resources inc during dr haskett worked as an attending physician for medical resources inc mri at five medical clinics in south florida referred to herein as vero beach okeechobee port st lucie west port st lucie south and ft pierce and a rehabilitation center consulate health care chc dr haskett testified that he normally drove from his home to the vero beach okeechobee and chc facilities daily monday through friday adding trips to port st lucie west on mondays and wednesdays port st lucie south on tuesdays and thursdays and ft pierce on fridays dr haskett further testified that he routinely drove miles between clinics on both mondays and wednesdays miles between clinics on both tuesdays and thursdays and miles on fridays he also testified that he drove round trips of miles from his home to chc on saturdays and sundays dr haskett did not maintain a daily mileage log related to his work for mri but he kept a calendar listing his four daily clinic assignments ie by name address and time of day he was expected to arrive at each clinic the entries for some days are stricken with a handwritten notation that dr haskett was off that day dr haskett testified that he paid continuing medical education expenses cme expenses of dollar_figure during and that mri reimbursed him for the expenses but nevertheless included the reimbursements in his wages reported on form_w-2 wage and tax statement the record includes copies of dr haskett’s mri earnings statements for the pay periods ending july and date both statements include an item for cme of dollar_figure under the heading for earnings the record does not include a copy of dr haskett’s final mri earnings statement for mri issued two forms w-2 to dr haskett for reporting wages of dollar_figure and dollar_figure respectively for a total of dollar_figure there are no entries on the forms w-2 indicating that dr haskett received any payments other than wages or suggesting that dr haskett’s wages included reimbursements for cme expenses iv petitioners’ joint tax_return petitioners filed a joint form_1040 u s individual_income_tax_return for they did not report any dependents on line 6c of the return a itemized_deductions petitioners attached a schedule a itemized_deductions to their return and claimed a deduction of dollar_figure for charitable_contributions made by cash or check dr haskett testified that this item was erroneously reported inasmuch as most of during the trial of this case dr haskett produced letters which stated that mri had included cme expense reimbursements in the calculation of his wages for dr haskett conceded that he did not know who signed the letters he testified that mri’s owners would not return his phone calls before trial and therefore he was unable to call any witnesses to authenticate the letters under the circumstances the court sustained respondent’s objection and declined to admit the letters into evidence petitioners’ charitable donations consisted of contributions of property he further testified that he attached to the return a form_8283 noncash charitable_contributions reporting substantial contributions of clothing and housewares to the thrift shop respondent’s records indicate that no form_8283 was attached to petitioners’ return when it was filed the form_8283 that dr haskett purportedly attached to the return is handwritten and is signed and dated by him part iii of the form requiring a declaration by an appraiser is blank and part iv requiring the donee’s acknowledgment is not signed but rather is initialed by an otherwise unidentified volunteer employee from the thrift shop b schedule c petitioners attached a schedule c to their return related to dr haskett’s physician activities the schedule c reports gross_receipts of dollar_figure including dollar_figure that mda reported on forms 1099-misc expenses of dollar_figure and net profit of dollar_figure although petitioners claimed a deduction of dollar_figure for vehicle expenses they did not complete part iv of schedule c information on your in the event a taxpayer claims a deduction for a charitable_contribution of property valued at more than dollar_figure sec_1_170a-13 i b i b income_tax regs requires the taxpayer to attach to his or her tax_return a fully completed appraisal_summary bearing the signatures of a qualified_appraiser and a qualified_representative of the donee vehicle petitioners also claimed deductions of dollar_figure for travel_expenses and dollar_figure for cme expenses v tax_return preparation everett a slone has prepared petitioners’ tax returns since and he prepared their tax_return for dr haskett conceded at trial that he did not review petitioners’ tax_return in sufficient detail before it was filed mr slone is not a certified_public_accountant discussion the commissioner’s determination of a taxpayer’s liability in a notice_of_deficiency normally is presumed correct and the taxpayer bears the burden of proving that the determination is incorrect rule a 290_us_111 we consider as a preliminary matter petitioners’ contention that the burden_of_proof has shifted to respondent pursuant to sec_7491 sec_7491 provides that the burden_of_proof may shift to the commissioner as to any factual issue relevant to a taxpayer’s liability for tax if the taxpayer introduces credible_evidence with respect to that issue and the taxpayer satisfies certain other conditions including substantiation of any item and cooperation with the government’s requests for witnesses documents other information and meetings sec_7491 and see also rule a the taxpayer bears the burden of proving that the requirements of sec_7491 have been met see 135_tc_471 aff’d 668_f3d_888 7th cir as we explain below petitioners failed to present credible_evidence sufficient to substantiate most of the items in dispute on those issues the burden_of_proof remains with petitioners petitioners presented credible_evidence sufficient to substantiate a portion of their vehicle expenses however because we decide that issue in petitioners’ favor on the preponderance_of_the_evidence the allocation of the burden_of_proof is immaterial see 131_tc_185 deductions are a matter of legislative grace and the taxpayer generally bears the burden of proving entitlement to any deduction claimed rule a 503_us_79 292_us_435 a taxpayer must substantiate deductions claimed by keeping and producing adequate_records that enable the commissioner to determine the taxpayer’s correct_tax liability sec_6001 65_tc_87 aff’d per curiam 540_f2d_821 5th cir 43_tc_824 a taxpayer claiming a deduction on a federal_income_tax return must demonstrate that the deduction is allowable pursuant to a statutory provision and must further substantiate that the expense to which the deduction relates has been paid_or_incurred sec_6001 hradesky v commissioner t c pincite i lottie saputa petitioners contend that they spent approximately dollar_figure for ms saputa’s support and maintenance during and that they are therefore entitled to a deduction for the exemption_amount allowed for dependents under sec_151 respondent contends that petitioners failed to show that they provided more than one-half of ms saputa’s support we agree with respondent sec_151 provides that a taxpayer generally is allowed a deduction for the applicable exemption_amount for each individual who is a dependent sec_152 defines a dependent to include a qualifying_child or a qualifying_relative as relevant herein a taxpayer’s parent is a qualifying_relative if the parent’s gross_income for the calendar_year in which the taxable_year begins is less than the exemption_amount prescribed in sec_151 and if the taxpayer provides over one-half of the parent’s support sec_152 and any amount that the parent contributes toward his or her own support including the applicable exemption_amount for is dollar_figure see revproc_2007_66 sec_3 2007_2_cb_970 respondent concedes that after some or all of her social_security_benefits are excluded from gross_income in accordance with sec_86 ms saputa’s gross_income was less than the exemption_amount income which is ordinarily excluded from gross_income such as social_security_benefits must be taken into account in determining whether the taxpayer has provided over one-half of a parent’s support sec_1_152-1 income_tax regs the record does not establish that ms saputa was petitioners’ qualifying_relative within the meaning of sec_152 during ms saputa received social_security_benefits of dollar_figure monthly assistance of approximately dollar_figure from the u s department of veterans affairs while she resided at lawnwood and approximately dollar_figure from the state of florida--a total of slightly more than dollar_figure although we accept petitioners’ testimony that ms saputa resided with them for the first four months of the bank records that they offered into evidence show only that they made the following payments dollar_figure to lawnwood dollar_figure for a walker and dollar_figure for a medical aide these expenditures are far short of one-half of ms saputa’s total support during moreover petitioners did not offer any documentation to support the proposition that ms saputa’s social_security_benefits were used solely to maintain her port st ms saputa’s funeral_expenses are not considered in determining whether petitioners furnished more than one-half of her support see revrul_65_307 1965_2_cb_40 lucie residence and to pay for her medical_care as opposed to being used to cover lawnwood charges and her other daily expenses we are not required to nor will we rely on petitioners’ testimony alone to establish their entitlement to the disputed dependency_exemption deduction see eg 112_tc_183 on the record presented we hold that petitioners are not entitled to claim ms saputa as a dependent ii charitable_contributions petitioners claimed an itemized_deduction of dollar_figure on schedule a for charitable_contributions by cash or check during the examination process however petitioners asserted that they had made contributions by cash or check of dollar_figure and contributions of used clothing and housewares to the thrift shop totaling approximately dollar_figure respondent determined that petitioners are entitled to a deduction for charitable_contributions of dollar_figure comprising contributions by cash or check of dollar_figure and noncash contributions clothes and housewares of dollar_figure respondent disallowed dollar_figure of petitioners’ contributions by cash or check to the humane society in connection with the auction events described above to account for the value of refreshments served to two guests at the two events eg dollar_figure guests events dollar_figure charitable_contributions are deductible under sec_170 only if verified under regulations prescribed by the secretary sec_170 sec_170 provides that the taxpayer must obtain a contemporaneous written acknowledgment from the donee for any claimed charitable_contribution_deduction of dollar_figure or more sec_170 provides in relevant part that the contemporaneous written acknowledgment must include the amount of cash and a description of any property other than cash contributed whether the donee organization provided any goods or services in consideration in whole or in part for any cash or property contributed and if so a description and good-faith estimate of the value of any goods or services provided by the donee sec_1_170a-13 income_tax regs see thorpe v commissioner tcmemo_1998_123 sec_170 provides that a written acknowledgment is contemporaneous when the taxpayer obtains it on or before the earlier of the date the taxpayer files a return for the year of contribution or the due_date including extensions for filing that return in addition to the written acknowledgment requirement sec_170 and related regulations establish more detailed requirements for substantiating contributions of property other than money for noncash contributions of dollar_figure or less the taxpayer must substantiate the contribution with a receipt from the donee indicating the donee’s name the date and location of the contribution and a description of the property in detail reasonably sufficient under the circumstances sec_1_170a-13 income_tax regs for noncash contributions in excess of dollar_figure the taxpayer normally must maintain written records showing the manner in which the item was acquired the approximate date_of_acquisition and the cost or adjusted_basis of the property sec_1 170a- b income_tax regs see lattin v commissioner tcmemo_1995_233 lastly for noncash contributions in excess of dollar_figure the taxpayer must obtain a qualified_appraisal for the contributed_property attach a fully completed appraisal_summary ie form to the tax_return on which the deduction is claimed and maintain records pertaining to the claimed deduction in accordance with sec_1_170a-13 income_tax regs see sec_1_170a-13 income_tax regs for noncash contributions in general the value of the contribution is the fair_market_value of the property at the time of contribution 109_tc_258 aff’d without published opinion if information regarding the acquisition_date or cost_basis of the property is not available and the taxpayer attaches a statement to his return setting forth reasonable_cause for not being able to provide such information the taxpayer’s charitable_contribution_deduction shall not be disallowed on that account sec_1_170a-13 income_tax regs f 3d 4th cir sec_1_170a-1 income_tax regs the fair_market_value of contributed_property is the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or sell and both having reasonable knowledge of relevant facts sec_1_170a-1 income_tax regs for purposes of determining whether a taxpayer’s donation of property exceeds the dollar_figure and dollar_figure thresholds prescribed in sec_170 all similar items of property donated to one or more donees are treated as one property ie the values of all similar items of property contributed to one or more donees are considered in the aggregate see sec_170 sec_1 170a- c i iii income_tax regs sec_170 provides that a qualified_appraisal is an appraisal carried out by a qualified_appraiser pursuant to regulations or other guidance prescribed by the secretary sec_170 provides that a qualified_appraiser generally means an individual who has earned an appraisal designation from a recognized professional appraiser organization or has otherwise met minimum education experience and other requirements set forth in regulations prescribed by the secretary and regularly performs appraisals for which the individual receives compensation sec_1_170a-13 income_tax regs provides that a qualified_appraisal must be prepared signed and dated by a qualified_appraiser sec_1_170a-13 and d income_tax regs provides that the donee or an employee of the donee of property cannot serve as a qualified_appraiser a contributions by cash or check there is no dispute that petitioners made contributions of dollar_figure by cash or check to the humane society respondent reduced by dollar_figure the amount of the contribution that petitioners made in connection with the two related auction events however purportedly to account for the value of refreshments served at the events in this regard the humane society’s letter stated donations are tax deductible to the extent that they exceed the dollar_figure per person value of refreshments at the auction contrary to respondent’s interpretation of this letter we understand that refreshments were served at the actual auction event as opposed to the preauction event taking this fact into account we hold that petitioners have adequately substantiated charitable_contributions of dollar_figure by cash or check b noncash contributions petitioners contributed clothing and housewares to the thrift shop during as evidenced by receipts and related schedules for purposes of determining whether petitioners have satisfied the substantiation requirements for noncash contributions set forth in the code and regulations we are obliged to consider the aggregate value of the various categories of petitioners’ noncash contributions in this regard petitioners contend that they contributed clothing with an aggregate value of approximately dollar_figure and housewares with an aggregate value of approximately dollar_figure under the circumstances petitioners were obliged to maintain written records showing the manner in which the donated items were acquired the approximate date_of_acquisition and the cost or adjusted_basis of the property sec_1_170a-13 income_tax regs petitioners failed to offer such written records at trial and they did not show reasonable_cause for not being able to provide such information see sec_1_170a-13 income_tax regs in addition petitioners claim a deduction for a charitable_contribution of clothing valued at dollar_figure yet they did not obtain qualified appraisals for the contributed_property as required by sec_1_170a-13 c income_tax regs although petitioners could not definitively identify the various persons whose initials appeared on the appraisals they assumed the appraisers were volunteer employees of the thrift shop in accordance with sec_1 170a- c iv c and d income_tax regs the donee or an employee of the donee cannot serve as a qualified_appraiser consistent with the foregoing we hold that petitioners are not entitled to a deduction for noncash charitable_contributions in excess of the amount respondent allowed iii trade_or_business_expenses dr haskett claimed various deductions on schedule c including vehicle expenses of dollar_figure travel_expenses of dollar_figure and cme expenses of dollar_figure respondent disallowed these deductions for lack of substantiation under sec_162 a deduction is allowed for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business a deduction normally is not available however for personal living or family_expenses sec_262 whether an expenditure satisfies the requirements for deductibility under sec_162 is a question of fact see 320_us_467 the term trade_or_business includes performing services as an employee 54_tc_374 however an employee_business_expense is not ordinary and necessary if the employee is entitled to in addition petitioners failed to attach to their return a form_8283 bearing the signatures of a qualified_appraiser and a qualified_representative of the donee see sec_1_170a-13 i b i b income_tax regs reimbursement from his or her employer see 24_tc_21 noz v commissioner tcmemo_2012_272 sec_274 prescribes more stringent substantiation requirements before a taxpayer may deduct certain categories of expenses including expenses related to the use of listed_property as defined in sec_280f see 50_tc_823 aff’d 412_f2d_201 2d cir as relevant here the term listed_property includes passenger automobiles sec_280f to satisfy the requirements of sec_274 a taxpayer generally must maintain adequate_records or produce sufficient evidence corroborating his own statement establishing the amount date and business_purpose for an expenditure or business use of listed_property sec_1_274-5t c temporary income_tax regs fed reg date sec_1_274-5t temporary income_tax regs fed reg date provides in relevant part that adequate_records generally consist of an account book a diary a log a statement of expense trip sheets or similar record made at or near the time of the expenditure or use along with supporting documentary_evidence sec_1_274-5 income_tax regs provides that the strict substantiation requirements for vehicle expenses prescribed in sec_274 must be met even where the optional standard mileage rate is used moreover the court may not use the rule established in 39_f2d_540 2d cir to estimate expenses covered by sec_274 sanford v commissioner t c pincite sec_1_274-5t temporary income_tax regs fed reg date a vehicle expenses dr haskett testified at trial that the travel_expenses of dollar_figure that he reported on schedule c actually represented transportation_expenses he incurred driving between the various clinics that he covered for mri and for trips from home to mda’s clinics including hrmc with regard to his work for mri dr haskett testified that he routinely drove miles between clinics on both mondays and wednesdays miles on both tuesdays and thursdays miles on fridays and miles round trip from home to chc on saturdays and sundays dr haskett further testified that mda’s vero beach and port st lucie clinics were miles and miles from his home respectively the commissioner generally updates the optional standard mileage rate annually see sec_1_274-5 income_tax regs revproc_2007_70 sec_5 2007_2_cb_1162 established a standard mileage rate of cents per mile effective for transportation_expenses incurred on or after date the standard mileage rate was modified midyear however by announcement 2008_2_cb_114 which increased the standard rate to cents per mile for transportation_expenses paid_or_incurred on or after date as an employee of mri dr haskett’s transportation costs related to his employment with that firm are deductible if at all as unreimbursed employee business_expenses on schedule a subject_to the floor of sec_67 in contrast dr haskett’s transportation_expenses related to his work as an independent_contractor for mda would be deductible if at all on schedule c mri although dr haskett did not maintain a daily mileage log related to his work for mri he kept a calendar listing his four daily clinic assignments by name address and the time of day he was expected to arrive at each location some of the daily listings are stricken with a handwritten notation that dr haskett was off that day his days off were largely attributable to the days that he worked for mda in arizona and florida respondent contends that dr haskett has failed to satisfy the strict substantiation requirements for transportation_expenses prescribed in sec_274dollar_figure sec_1_274-5t temporary income_tax regs fed reg date provides that the level of detail required in an adequate record to substantiate business use of a vehicle may vary depending upon respondent does not contend that dr haskett could have obtained reimbursement for his transportation_expenses from mri the facts and circumstances including the fact that the taxpayer travels an established route having observed dr haskett’s demeanor at trial we find him to be credible with respect to the weekly routes that he drove between mri’s various clinics we conclude that his testimony considered in conjunction with his calendar establishes that he drove miles per week between mri clinics over a total of weeks during the year or big_number miles in computing the big_number miles for which dr haskett may claim a deduction for vehicle expenses on schedule a we exclude the miles that he drove from his home to chc on saturdays and sundays in short these trips represent nondeductible personal commuting expenses see eg 32_tc_947 aff’d 283_f2d_865 5th cir mda as for dr haskett’s transportation costs related to his work for mda nearly all of those costs were attributable to round trips from his home to mda’s clinics like his round trips to chc the trips to mda’s clinics in south florida constitute nondeductible personal commuting expenses see eg id consistent of the big_number miles that dr haskett drove during we find that he drove half of those miles before date and the other half thereafter the parties will compute the amount of the schedule a deduction pursuant to rule with the foregoing we hold that petitioners are not entitled to a deduction for vehicle expenses on schedule c related to dr haskett’s work for mda in florida b travel_expenses dr haskett conceded at trial that the dollar_figure deduction reported on schedule c for vehicle expenses was incorrect moreover he could not identify with any specificity most of the expenditures deducted in addition to a small deduction for meals and entertainment_expenses that the parties have agreed to dr haskett asserted that a portion of the deduction was attributable to his work for mda including vehicle expenses he incurred driving miles round trip from his home to the airport in orlando in connection with each of his four trips to arizona and the cost of the gasoline that he purchased for rental cars while working in arizona mda’s records reflect that dr haskett normally flew round trip between orlando and phoenix considering mda’s records dr haskett’s testimony that he used his personal vehicle for transportation to and from the airport and the distance between petitioners’ home and orlando we hold that petitioners have adequately substantiated a deduction on schedule c for travel vehicle expenses equal to the applicable standard mileage rate multiplied by miles ie miles round trip trips dollar_figure although mda did not reimburse dr haskett for gasoline he purchased while traveling in arizona the record does not include any receipts credit card records or similar documentation to substantiate these expenses moreover although dr haskett’s rental car statements arguably provide enough information to permit the court to estimate the amount of the deduction such travel expenditures fall within the strict substantiation requirements of sec_274 which preclude such an estimate see sanford v commissioner t c pincite sec_1_274-5t temporary income_tax regs supra dr haskett also asserts that a portion of the dollar_figure deduction was attributable to hotel charges that he paid out-of-pocket when he declined to stay at dream manor in arizona although dr haskett testified that he stayed at a quality inn during his date trip to arizona and paid the hotel charges himself he failed to produce a hotel receipt or a credit card statement all of dr haskett’s trips to orlando are subject_to the standard mileage rate in effect before date dr haskett’s rental car statements show that he drove big_number and big_number miles during his trips to arizona ending january january february and date respectively dr haskett did not explain the wide variance in the miles that he drove on these trips demonstrating that he paid any amount to quality inn in the absence of any credible_evidence substantiating dr haskett’s testimony we decline to allow a deduction for quality inn hotel charges on the other hand the record reflects that mda deducted dollar_figure comfort inn charges for two nights from dr haskett’s paycheck dated date mda’s business records do not clearly explain the adjustment to dr haskett’s paycheck because the record shows that dr haskett was working for mda in san carlos while he was staying at the comfort inn during date we conclude that dr haskett is entitled to an additional deduction of dollar_figure on schedule c for travel hotel expenses c cme expenses dr haskett claimed a deduction of dollar_figure on schedule c for cme expenses he maintains that he enrolled in and paid for cme courses and that mri reimbursed him for these expenses but inexplicably included the reimbursements in his taxable wages reported on form_w-2 dr haskett’s amounts paid to an employee as reimbursement under an accountable_plan are excluded from the employee’s gross_income are not reported as wages or other compensation on form_w-2 and are exempt from withholding and payment of employment_taxes 118_tc_467 aff’d 351_f3d_982 9th cir sec_1_62-2 income_tax regs it appears that dr haskett contends in the alternative that cme expense reimbursements should be continued earnings statements issued during the middle of arguably lend some support to the proposition that mri included payments for cme expenses in dr haskett’s wages the record however does not include dr haskett’s final earnings statement from mri for and the forms w-2 that mri issued to him for do not indicate whether cme expenses were included in his total wages as he contends moreover there is no evidence in the record as to the specific cme programs that dr haskett participated in or canceled checks credit card records or similar documentation to substantiate the amounts if any that dr haskett paid for cme on this record we conclude that dr haskett is not entitled to a schedule c deduction for cme expenses or to exclude any amount from his taxable_income for cme reimbursements iv accuracy-related_penalty sec_6662 and b imposes a penalty equal to of any portion of an underpayment attributable to negligence or disregard of rules or regulations the term negligence includes any failure to make a reasonable attempt to comply with tax laws and disregard includes any careless reckless or intentional disregard of rules or regulations sec_6662 negligence also continued excluded from his taxable_income includes any failure to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs see 139_tc_19 sec_6664 provides an exception to the imposition of the accuracy- related penalty if the taxpayer establishes that there was reasonable_cause for and the taxpayer acted in good_faith with respect to the underpayment sec_1 a income_tax regs the determination of whether the taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account the pertinent facts and circumstances sec_1_6664-4 income_tax regs a taxpayer may be able to demonstrate reasonable_cause and good_faith and thereby escape the accuracy-related_penalty of sec_6662 by showing reliance on professional advice see id however reliance on professional advice is not an absolute defense to the sec_6662 penalty 89_tc_849 aff’d 904_f2d_1011 5th cir aff’d 501_us_868 a taxpayer asserting reliance on professional advice must prove that the adviser was a competent professional with sufficient expertise to justify reliance the taxpayer provided the adviser necessary and accurate information and the taxpayer actually relied in good_faith on the adviser’s judgment see 115_tc_43 aff’d 299_f3d_221 3d cir as a defense to the penalty petitioners bear the burden of proving that they acted with reasonable_cause and in good_faith see 116_tc_438 with respect to a taxpayer’s liability for any penalty sec_7491 places on the commissioner the burden of production thereby requiring the commissioner to come forward with sufficient evidence indicating that it is appropriate to impose the penalty id once the commissioner meets his burden of production the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect id pincite see rule a welch v helvering u s pincite respondent discharged his burden of production under sec_7491 by showing that petitioners failed to keep adequate_records and properly substantiate most of their claimed deductions see sec_1_6662-3 income_tax regs although petitioners relied on a paid tax preparer and trusted him to properly prepare their tax_return there is no evidence in the record regarding the return preparer’s experience or qualifications that would support the conclusion that they reasonably relied on him dr haskett admitted that the return that mr slone prepared contained significant errors and that he did not carefully review the return before filing it taxpayers have a duty to review their tax returns before signing and filing them and the duty_of filing accurate returns cannot be avoided by placing responsibility on a tax_return_preparer 88_tc_654 70_tc_465 aff’d 651_f2d_1233 6th cir in sum on the record presented petitioners failed to show that they acted with reasonable_cause and in good_faith within the meaning of sec_6664 accordingly respondent’s determination that petitioners are liable for an accuracy-related_penalty under sec_6662 is sustained consistent with the preceding discussion decision will be entered under rule
